DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on March 10, 2021 has been received and considered. By this amendment, claims 1-9, 11, and 20-22 are amended, claims 10 and 12-19 are cancelled, claims 24-34 are added, and claims 1-9, 11, and 20-34 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11, and 20-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the external device" in lines 14, 17, 20. It is unclear if this is the same, or a different external device as that recited on lines 13-14 of the claim. 
Claim 1 recites the limitation “the capacitor unit” in line 21. It is unclear if this is the “discharge capacitor unit” previously recited in the claim or a different capacitor unit.
Claim 2 recites the limitation "the external device" in lines 2-3, 3, and 4. It is unclear if this recitation refers to the “portable external device” of lines 13-14 of claim 1, or the “external device” of lines 14 and 17 of claim 1.
Claim 7 recites the limitation "the external device" in line 1. It is unclear if this recitation refers to the “portable external device” of lines 13-14 of claim 1, or the “external device” of lines 14 and 17 of claim 1.
Claim 23 recites the limitation "the external device" in lines 2 and 2-3. It is unclear if this recitation refers to the “portable external device” of lines 13-14 of claim 1, or the “external device” of lines 14 and 17 of claim 1.
Claim 24 recites the limitation “the capacitor unit” in line 4. It is unclear if this is the “discharge capacitor unit” previously recited in claim 1 or a different capacitor unit.
Claim 27 recites the limitation “the portable external device” in line 15. It is unclear if this is the same or a different device as the “battery powered portable external device” recited in lines 11-12.
Claim 27 recites the limitation "the external device" in line 17. It is unclear if this recitation refers to the “battery powered portable external device” of lines 11-12 or the “portable external device” of line 15.
Claim 28 recites the limitation “the portable external device” in line 1. It is unclear if this is the same or a different device as the “battery powered portable external device” recited in lines 11-12 of claim 27.
Claim 30 recites the limitation "the external device" in lines 2, 3, and 4. It is unclear if this recitation refers to the “battery powered portable external device” of lines 11-12 of claim 27, the “portable external device” of line 15 of claim 27, or the “external device” of line 17 of claim 27.
Claim 32 recites the limitation "the portable external device" in lines 13-14. There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the portable external device" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (1, 8, 9, 27, 29, 32), 6, 11, 23, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 2, 7, 10), 19, 22, 18, and 4 of copending Application No. 16/146,112 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-9, 11, and 20-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792